Citation Nr: 0619513	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.    


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003, which denied the veteran's claim for pension 
benefits on the basis that his countable income was 
excessive.


FINDINGS OF FACT

1.  The veteran had over 90 days of wartime service.

2.  The veteran's reported total family income, less medical 
expenses, substantially exceeds the maximum rate of pension 
payable for a veteran with one dependent.


CONCLUSION OF LAW

As the veteran's income exceeds the maximum rate, the 
criteria for entitlement to nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23, 3.271, 3.272 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VA disability 
pension benefits.  He contends that he is permanently and 
totally disabled and housebound, and that his income is 
insufficient to cover his medical expenses.  He maintains 
that he often gets medication samples from his doctor because 
he cannot afford to buy the medication.  

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to 
receive pension, the specified wartime service, disability, 
and income requirements must all be met.  See 38 U.S.C.A. 
§ 1521.  Although his service clearly meets the wartime 
service requirements, it is not necessary to address the 
disability requirements, because his countable family income 
substantially exceeds the maximum rate.  

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
The income reported by the veteran consists of SSA disability 
benefits received by himself, and earned income received by 
his wife.  Countable income expressly includes gross salary 
or wages of the veteran and his spouse.  38 C.F.R. 
§ 3.271(b).  Social Security Administration (SSA) disability 
benefits also constitute countable income, as they are not 
specifically excluded.  See 38 C.F.R. § 3.272.

With his initial claim in 2003, the veteran reported income 
for a dependent child.  That child, however, turned 18 later 
in 2003.  In a 2004 statement, the veteran indicated that 
this child's income from Social Security would be 
discontinued, so family household income was less than 
previously reported.  He then submitted another pension 
eligibility form in 2005.  He no longer identified the child 
as a dependent at that time.  Even using the income reported 
for the veteran and his spouse, this claim must still be 
denied.  

The veteran's SSA income of $12,960 for 2004, and his wife's 
earned income of $19,399 total $32,359.  However, as of 
December 1, 2004, the maximum countable income for a 
permanently and totally disabled veteran with one dependent 
was $13,309.  For a housebound veteran with one dependent, 
this amount was $15,566.  Even for a veteran in need of the 
aid and attendance of another person, the maximum rate was 
$20,099.  Thus, assuming the veteran would qualify for 
housebound status, as he claims, his total family income 
exceeded the maximum rate by more than $12,000 for the year 
2004.  

Although the veteran did not report the child as a dependent 
on the most recent pension eligibility form, the claim would 
still be denied if VA were to assume she met the criteria for 
a dependent.  That is, the maximum countable income for a 
permanently and totally disabled veteran in need of the aid 
and attendance of another person, with two dependents, was 
$21,833, which the veteran's countable income still exceeded 
by more than $10,000.

Unreimbursed medical expenses paid by the veteran or his wife 
are excluded from income, if they exceed 5 percent of the 
maximum rate.  38 C.F.R. § 3.272(g).  In order to be excluded 
from income, these medical expenses must be paid during the 
time period at issue, regardless of when they were incurred.  
In addition, they must be out-of-pocket expenses, for which 
the veteran received no reimbursement, such as through an 
insurance company.  However, medical insurance premiums 
themselves, as well as the Medicare deduction, may be applied 
to reduce countable income.  

Although the veteran has reported medical expenses, the 
medical expenses do not approach the amount needed to reduce 
his income sufficiently to entitle him to pension benefits.  
Taking 2004 as an example, as discussed above, the veteran's 
total family income exceeded the maximum housebound rate of 
pension by more than $12,000.  Thus, for even $1 of pension, 
his income would have to be reduced by over that amount.  
There is no indication that the veteran's unreimbursed 
medical expenses paid during 2004 were anywhere near this 
amount.  

The maximum rate of pension, designed to provide low income, 
qualified veterans with a minimum level of income, is set by 
law, and is adjusted each year by the same percentage as SSA 
benefits.  38 U.S.C.A. § 1521.  If the veteran's total family 
income ever falls below the maximum rate, based on loss of 
income, or on paid, unreimbursed, medical expenses, or both, 
he is free to reopen his claim.  It should be stressed, 
however, that even in those circumstances, the total of the 
veteran's countable income plus pension, together, could not 
exceed the maximum rate, which as of December 1, 2004 was 
$15,566.  

The Board has used the rates in effect as of December 1, 
2004, to consider the veteran's claim, since that is most 
advantageous to him.  The rates in effect for 2003 were even 
lower, meaning his countable income exceeded the maximum 
allowable income by an even greater amount, still rendering 
his ineligible for pension.

As the law and not the evidence is dispositive in this case, 
the appeal must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  Hence, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  The essential facts in this case are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  

Nevertheless, in letters dated in March 2004 and February 
2005, the veteran was advised of the information necessary to 
substantiate a claim for pension benefits, and his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The statement of the case was furnished in June 
2004, and supplemental statements of the case were sent in 
October 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Moreover, all potentially relevant evidence 
identified by the veteran has been obtained.  There is no 
possibility that any additional notice or development would 
aid the appellant in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error.  

Although the veteran stated, in an October 2005 letter, that 
he felt that the result would have been different had he been 
able to seek a representative, he had previously been 
provided notice of his right to have a representative on 
numerous occasions.  A September 2003 letter informed him of 
the types of representatives he could designate to represent 
him.  The March 2004 VCAA letter included a list of national 
Veterans Service Organizations, and informed him of how to 
contact a VSO, and how to find a list of state VSO's.  
Moreover, shortly after his October 2005 letter, in November 
2005, the RO sent him a letter, which informed him of the 
transfer of his appeal to the Board, and advised him, inter 
alia, that he had 90 days from the date of the letter to 
appoint a representative.  He did not respond to that letter.  
Thus, the Board finds that the veteran has been amply 
notified of his right to representation.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


